PER CURIAM.
No reversible error has been demonstrated in the trial proceedings which culminated *201in the convictions entered below. Specifically, we find no deficiency in the standard Miranda rights form utilized by the Metro-Dade Police Department, see California v. Prysock, 453 U.S. 355, 101 S.Ct. 2806, 69 L.Ed.2d 696 (1981), and that, in the light of the overwhelming evidence of guilt, any arguable error in the admission of evidence or the argument of the prosecutor was harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129 (Fla.1986). We do agree that the formal judgments entered against the defendants should be corrected to reflect that the charges contained in count V were dismissed on motion of the state.
Affirmed as modified.